Exhibit 10.1

EXECUTION VERSION

THIRD AMENDED AND RESTATED SPONSOR COMPLETION GUARANTEE

This Third Amended and Restated Sponsor Completion Guarantee (this “Guarantee”)
dated as of October 16, 2013, is made by MGM Resorts International, a Delaware
corporation (“Completion Guarantor”), in favor of CITYCENTER HOLDINGS, LLC, a
Delaware limited liability company (the “Company”), and BANK OF AMERICA, N.A.,
as collateral agent pursuant to the Amended and Restated Credit Agreement
referred to below (in such capacity together with its successors, the
“Collateral Agent”), with reference to the following facts:

RECITALS

A. The Company is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project in Clark County,
Nevada (“CityCenter”).

B. The Company entered into that certain Credit Agreement, dated as of
October 3, 2008 (as amended, the “Original Credit Agreement”), with the lenders
referred to therein (collectively, the “Lenders”) and Bank of America, N.A., as
the administrative agent for the Lenders (in such capacity together with its
successors, the “Administrative Agent”, which was amended and restated pursuant
to that certain Amended and Restated Credit Agreement, dated as of January 21,
2011, by and among the Company, the Lenders and the Administrative Agent (as
amended, the “First Amended and Restated Credit Agreement”), and further amended
and restated pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of March 29, 2012, by and among the Company, the Lenders and
the Administrative Agent (as amended, the “Second Amended and Restated Credit
Agreement”).

C. Completion Guarantor and Dubai World, a Dubai, United Arab Emirates
government decree entity (“Dubai World”), each indirectly own 50% of the issued
and outstanding membership units in the Company. Accordingly, Completion
Guarantor and Dubai World are interested in the completion of CityCenter and the
financial success of the Company.

D. As a condition to the making of Loans under the Credit Agreement, Completion
Guarantor and Dubai World each entered into a Sponsor Completion Guarantee,
dated October 31, 2008, providing several (and not joint or joint and several)
Completion Guarantees (with respect to Completion Guarantor, the “Original
Guarantee,” as amended and restated pursuant to the Amended and Restated Sponsor
Completion Guarantee, dated as of April 29, 2009, the “First Amended Completion
Guarantee” and as further amended and restated by the Second Amended and
Restated Completion Guarantee, dated January 21, 2011, the “Existing Completion
Guarantee”).

E. The Company, certain of the Lenders and the Administrative Agent are entering
into that certain Third Amended and Restated Credit Agreement, dated as of the
date hereof, (as amended, modified or restated, the “Amended and Restated Credit
Agreement”), pursuant to which, inter alia, certain obligations of the Company
will be amended and restated as set forth therein. In connection with the
Amended and Restated Credit Agreement, Completion Guarantor has agreed to enter
into this Guarantee to amend and restate the Existing Completion Guarantee.



--------------------------------------------------------------------------------

AGREEMENT

In order to induce the Beneficiaries (as hereinafter defined) to enter into the
Amended and Restated Credit Agreement and to extend or make the credit
extensions contemplated by the Amended and Restated Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Completion Guarantor, as primary obligor and not merely as
surety, hereby unconditionally and irrevocably covenants and agrees for the
benefit of the Company and each of the Beneficiaries as follows:

1. Certain Defined Terms. Capitalized terms used herein have the meanings
ascribed thereto in the Amended and Restated Credit Agreement unless
specifically defined herein. In addition to the terms defined in the preamble
and the recitals to this Guarantee and in the body of this Guarantee, the
following terms shall have the following respective meanings when used herein:

“Beneficiaries” means the Revolving Lenders under (as defined in the Amended and
Restated Credit Agreement).

“Completion Costs” has the meaning set forth in Section 2.1 hereof.

“Construction Payables” means the unpaid amount of any claims made by any
contractors, subcontractors, materialmen, vendors or other legitimate claimants
made in respect of works of improvement, which have been conducted in
furtherance of CityCenter and take priority over the Deed of Trust (including as
determined by binding settlement or pursuant to a final and nonappealable order
or judgment of a court of competent jurisdiction); provided that any such claim
that is the subject of a bona fide dispute between the Company and the claimant,
or is covered by a bond insuring the payment of such claim, in either case, to
the reasonable satisfaction of the Collateral Agent, shall not be considered a
“Construction Payable”.

“Cost Overruns” means the amount of any and all construction costs for
CityCenter that exceed $8,485,638,000 in the aggregate.

“Crystals TA Expenses” has the meaning set forth in Section 2.1.

“First Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals hereto.

“Guaranteed Obligations” means the obligations of Completion Guarantor under
this Guarantee.

“OCIP Insurance Payables” means (a) payment of all remaining risk premia and
administration costs, as and when due, to Lexington Insurance Company and its
co-insurers and reinsurers in connection with the Owner Controlled Insurance
Program contemplated by the Construction Budget (as defined in the Second
Amended and Restated Limited Liability Company Agreement of the Company); and
(b) payment of all remaining claims benefits to insured parties under the Owner
Controlled Insurance Program as and when due, except to the extent that such
claims are the financial responsibility of Lexington Insurance Company and its
co-insurers and reinsurers.

 

2



--------------------------------------------------------------------------------

“Other Pending Construction Claims” has the meaning set forth in Section 2.1
hereof.

“Pending Mechanics Lien Claims” has the meaning set forth in Section 2.1 hereof.

“Perini Lawsuit Resolution” has the meaning set forth in Section 4.1 hereof.

“Permitted Cash Collateral Substitution” has the meaning set forth in
Section 4.2.

“Related Party” shall mean any Loan Party (as such term is defined in the
Amended and Restated Credit Agreement).

“Release of Circus Deeds of Trust” has the meaning set forth in Section 4.2.

“Remaining Construction Costs” has the meaning set forth in Section 2.1 hereof.

“Replacement Collateral” means any real or personal property added to the
Collateral after the Closing Date pursuant to Section 4.3, other than any such
property subsequently released from the Collateral in accordance with the terms
of this Agreement.

“Second Amended and Restated Credit Agreement” has the meaning set forth in the
Recitals hereto.

“Secured Obligations” means obligations outstanding under the Revolving Loans.

“Security Balance Account” means a deposit account of that name to be maintained
by the Company with the Collateral Agent, which is to be subject to the control
agreement in favor of the Beneficiaries.

“Sponsor Proceeds Account” means a deposit account of that name to be maintained
by the Company with the Collateral Agent, which is to be subject to a control
agreement in favor of the Beneficiaries.

“Sponsors” means Completion Guarantor and Dubai World.

2. Scope and Nature of Guarantee. Completion Guarantor hereby irrevocably agrees
as follows:

2.1 Without in any manner affecting Completion Guarantor’s obligations and
rights with respect to CityCenter completion costs paid prior to the date
hereof, Completion Guarantor hereby guarantees the remaining costs of the
completion of CityCenter consisting solely of the payment, when due of the
following claims: (a) the Construction Payables relating to all mechanics liens
filed in the Official Records of Clark County, Nevada as of the Effective Date
(as defined in the First Amended and Restated Credit Agreement), including those
set forth on Schedule I attached hereto (the “Pending Mechanics Lien Claims”),
(b) the Construction Payables relating to all other work done in respect of
CityCenter prior to the Effective Date (as defined in the First Amended and
Restated Credit Agreement) (whether or not the subject of filed mechanics liens
described on Schedule I attached hereto) (the “Other Pending Construction
Claims”), (c) the Construction Payables relating to the remaining completion
work on CityCenter

 

3



--------------------------------------------------------------------------------

to be performed after the Effective Date (as defined in the First Amended and
Restated Credit Agreement) and as described on Schedule II attached hereto (the
“Remaining Construction Costs”), (d) the OCIP Insurance Payables, and (e) the
Construction Payables relating to the tenant allowance obligations at Crystals
described on Schedule III attached hereto (the “Crystals TA Expenses”) (the
Pending Mechanics Lien Claims, the Other Pending Construction Claims, the
Remaining Construction Costs, the OCIP Insurance Payables, and the Crystals TA
Expenses, collectively, the “Completion Costs”).

2.2 The obligations of Completion Guarantor hereunder are independent of and in
addition to any other obligations of Completion Guarantor relating to the
Company or CityCenter. For the avoidance of doubt, no other equity or debt
investments made by Completion Guarantor or any of its Subsidiaries in the
Company or any of its Subsidiaries or other payments made by Completion
Guarantor or its Subsidiaries to or for the benefit of the Company or any of its
Subsidiaries shall reduce or otherwise affect the amount of funds available to
be drawn under this Guarantee.

2.3 It is acknowledged and agreed that (a) Completion Guarantor retains all of
its rights as surety in respect of all amounts paid by Completion Guarantor
under the Existing Completion Guarantee and to be paid under this Guarantee to
the extent that such amounts are Cost Overruns, including the right to receive
the MGM Completion Guarantee Reimbursement Amount solely as and when permitted
by the terms of the Amended and Restated Credit Agreement and (b) subject in all
respects to the agreements and instruments under which the Secured Obligations
arise, Completion Guarantor shall be entitled to require the application of
Condo Proceeds in the amount of $72,197,678.34 to the payment of remaining
Completion Costs (as and when received), to have such amounts retained in the
Sponsor Proceeds Account for the satisfaction of the Completion Costs or,
following the satisfaction of all Completion Costs and subject to the terms of
the agreements and instruments under which the Secured Obligations arise, to be
remitted to Completion Guarantor in satisfaction of any MGM Completion Guarantee
Reimbursement Amount then owing.

2.4 Without limiting the generality of Section 3.1 hereof or of any of the other
provisions of this Guarantee, should there be insufficient moneys in the Sponsor
Proceeds Account in order to fund the Security Balance Account for the payment
of any Completion Costs then due and owing, Completion Guarantor shall be
obligated, without any prior demand or other action being required from or by
any of the Beneficiaries, to promptly fund into the Sponsor Proceeds Account to
cure any such deficiency.

3. Guarantee Enforcement.

3.1 If the Completion Guarantor fails to pay amounts owing hereunder when due,
the Collateral Agent may (but shall not be required to) make demand hereunder
upon the presentation of supporting documentation for any Completion Costs (or
amounts under Section 19) then due and owing, and any such demand shall be
payable by Completion Guarantor within ten (10) Business Days by wire transfer
of immediately available funds to the Company for direct deposit into the
Sponsor Proceeds Account and from such account, then disbursed for the name of
the Company in payment of such Completion Costs; provided, however, that no such
demand shall be made in respect of the Pending Mechanics Lien Claims unless and
until a final,

 

4



--------------------------------------------------------------------------------

unstayed order or judgment has been entered in the Perini Lawsuit. Subject to
the proviso in the preceding sentence relating to the Pending Mechanics Lien
Claims, should Completion Guarantor default or otherwise fail to comply with
such demand, the Collateral Agent thereafter may (but shall not be required to)
seek, compel, or recover with respect to such failure, the performance of such
obligation pursuant to any right, power, and/or remedy available under this
Guarantee, the Circus Deeds of Trust or the operative agreement(s) governing the
Permitted Cash Collateral Substitution (as defined below) (as applicable),
and/or applicable law. Any recovery obtained by the Collateral Agent in such
instance shall be directed to the satisfaction of such Completion Costs and not
to the payment of any of the Secured Obligations except solely in the event and
to the extent that the Beneficiaries in any manner whatsoever (including through
protective advances, the application of collateral proceeds, or otherwise)
satisfied or can be deemed to have satisfied the Completion Costs subject to
such demand. In such event (and to such extent), the proceeds of such recovery
shall be distributed (a) in the case of Completion Costs paid or otherwise
satisfied through protective advances, to the Beneficiaries making such
protective advances, and (b) in the case of Completion Costs paid or otherwise
satisfied through the application of collateral proceeds, pursuant to the
provisions of the Amended and Restated Credit Agreement as if such proceeds
otherwise constituted collateral proceeds.

3.2 Completion Guarantor agrees that its obligations hereunder shall not be
affected by any exercise or non-exercise of remedies by any Beneficiary, and
that this Guarantee shall continue to be enforceable against Completion
Guarantor until it terminates in accordance with Section 31. Completion
Guarantor’s obligations hereunder in accordance with the terms hereof shall be
irrevocable and unconditional, including notwithstanding any (x) deterioration
in the financial condition of the Company, including any bankruptcy or similar
proceeding of the Company or any of its subsidiaries or (y) elimination or
transfer of Completion Guarantor’s ownership interest in the Company, including
in connection with any bankruptcy or similar proceeding.

3.3 Notwithstanding any other provision of this Guarantee to the contrary, this
Guarantee is not a guarantee of any of the Secured Obligations (including any
Indebtedness thereunder).

3.4 Completion Guarantor may effect its funding obligations hereunder through
fundings by itself or one or more of its direct or indirect Subsidiaries.
Without affecting any different arrangement between Dubai World and Guarantor,
insofar as their relationship as members of the Company may be concerned, each
funding made pursuant to this Guarantee (whether made by Sponsor directly or
through a Subsidiary) shall be deemed to constitute a contribution to the equity
capital of the Company, except to the extent of (a) the obligations of the
Company with respect to the MGM Completion Guarantee Reimbursement Amount and
(b) the Completion Guarantor’s rights in and to the Condo Proceeds.

4. Security for Guarantee.

4.1 This Guarantee is secured by the Circus Deeds of Trust pertaining to the
real and personal property described therein (the “Collateral”). In the event
that the Collateral Agent exercises its rights with respect to the Collateral as
provided herein and in the Circus Deeds of Trust, the parties agree, without in
any manner limiting the scope of this Completion

 

5



--------------------------------------------------------------------------------

Guaranty or the rights in the Collateral, that the proceeds of the Collateral
shall be deemed to be applied first to satisfy Completion Guarantor’s
obligations under this Guarantee with respect to the first $300,000,000 of
Completion Costs required to be paid under the provisions of this Guarantee and
then, to satisfy the remaining Completion Costs. Without limiting the generality
of the other provisions of this Guarantee, in the event of the occurrence of any
event of default under the Circus Deeds of Trust that, in the reasonable
judgment of the Collateral Agent, impairs the value of the Collateral in an
amount not less than $25,000,000, the Beneficiaries shall be deemed to have an
accelerated obligation under this Guarantee in the amount of the Collateral
Agent’s estimate of Completion Guarantor’s liability under this Guarantee (which
in no circumstances shall be less than (a) $300,000,000 prior to the final
resolution, whether via adjudication pursuant to a final and nonappealable order
or judgment of a court of competent jurisdiction, payment, or settlement, of all
claims at issue in the Perini Lawsuit (“Perini Lawsuit Resolution”) and
(b) $50,000,000 subsequent to the Perini Lawsuit Resolution), and the Collateral
Agent shall be entitled, but not obligated, and may act (or refrain from acting)
as it determines in its sole and absolute discretion, to pursue a foreclosure of
the Circus Deeds of Trust (and/or any of them or any combination of them) if the
Release of the Circus Deeds of Trust has not occurred and/or to pursue any other
rights, powers, and/or remedies under the Circus Deeds of Trust (if the Release
of the Circus Deeds of Trust has not occurred), this Guarantee, and/or
applicable law.

4.2 Upon the final resolution, whether by adjudication pursuant to a final and
non-appealable order or judgment of any court of competent jurisdiction,
payment, or settlement of (a) all Pending Mechanics Lien Claims, (b) all Other
Pending Construction Claims, and (c) all Remaining Construction Costs,
Completion Guarantor may obtain the release of the Circus Deeds of Trust (the
“Release of the Circus Deeds of Trust”) by substituting cash collateral (the
“Permitted Cash Collateral Substitution”) in an amount equal to the remaining
aggregate amount of (a) the OCIP Insurance Payables and (b) the Crystals TA
Expenses as estimated and certified by a Responsible Officer of Completion
Guarantor and to the satisfaction of the Collateral Agent, such cash collateral
to be deposited with the Collateral Agent pursuant to pledge, deposit account,
or similar agreements in form and substance acceptable to the Collateral Agent,
it being understood that the purpose of the Permitted Cash Collateral
Substitution is to secure the Completion Guarantor’s obligation to satisfy the
then-remaining OCIP Insurance Payables and Crystals TA Expenses and that no
Release of the Circus Deeds of Trust shall occur unless and until either (i) the
Permitted Cash Collateral Substitution (including the resolution of all issues
relating to the acceptability of the form and substance of any pertinent pledge,
deposit account, or similar agreement) shall have occurred or (ii) the
conditions for release set forth in the Circus Deed of Trust have been
satisfied. Notwithstanding any other provision of this Guarantee to the
contrary, such cash collateral may consist of Condo Proceeds to the extent
expressly permitted pursuant to the provisions of the Amended and Restated
Credit Agreement. In the event that Completion Guarantor may obtain the Release
of the Circus Deeds of Trust pursuant to the provisions of this Section 4.2, the
Collateral Agent shall be authorized (and shall be deemed to have been granted
an irrevocable power of attorney by the Beneficiaries) to execute all documents
necessary to effect such release without any further action being required on
the part of the other Beneficiaries. Notwithstanding any other provisions of
this Guarantee to the contrary, the Release of the Circus Deeds of Trust and the
Permitted Cash Collateral Substitution shall in no manner constitute a
defeasance (or other type of discharge) of Completion Guarantor

 

6



--------------------------------------------------------------------------------

with respect to any Guaranteed Obligations (including any Completion Costs)
remaining unpaid as of (or arising after) the date of the Release of the Circus
Deeds of Trust.

4.3 In connection with the exchange of Collateral subject to the Circus Deed of
Trust for any other real property (or real and personal property) of the
Completion Guarantor as Replacement Collateral in accordance with this
Section 4.3, the Completion Guarantor may obtain Release of the Circus Deeds of
Trust, or any portion thereof; provided, that (i) the fair market value of the
Replacement Collateral received shall be equal to at least 110% of the fair
market value of the Collateral transferred, (ii) all Replacement Collateral
received in such exchange shall concurrently become Collateral under the terms
of this Agreement, (iii) the fair market value of the Replacement Collateral
received shall be determined with reference to appraisals reasonably
satisfactory to the Collateral Agent conducted by appraisal firms reasonably
satisfactory to the Collateral Agent, (iv) if (x) all or substantially all of
the Collateral is released, the fair market value of such released Collateral
shall be determined pursuant to additional appraisals reasonably satisfactory to
the Collateral Agent conducted by appraisal firms reasonably satisfactory to the
Collateral Agent, dated the same date as the appraisals of the Replacement
Collateral required by (iii) above and delivered to the Collateral Agent and
(y) if a portion constituting less than substantially all of the Collateral is
transferred the fair market value of such released Collateral shall be
determined with reference to additional appraisals reasonably satisfactory to
the Collateral Agent conducted by appraisal firms reasonably satisfactory to the
Collateral Agent, (v) where any personal property is so released, it is replaced
as Collateral by the similar property or securities of the Completion Guarantor,
(vi) no event of default under the Circus Deeds of Trust shall have occurred and
be continuing or would result therefrom and (vii) to the extent reasonably
requested by the Collateral Agent, the Collateral Agent shall have received an
environmental site assessment relating to any Replacement Collateral that is
real property covering matters similar to those covered in the environmental
site assessment in connection with the Closing Date.

5. Nature of Guarantee. Except as provided for herein, this Guarantee is
irrevocable and continuing in nature and relates to any Guaranteed Obligations
now existing or hereafter arising. This Guarantee is a guarantee of prompt and
punctual payment and performance and is not merely a guarantee of collection.

6. Relationship to Other Agreements. Except as specifically noted herein,
nothing herein shall in any way modify or limit the effect of terms or
conditions set forth in any other transaction document executed by Completion
Guarantor or any other document, instrument or agreement executed by Completion
Guarantor in connection with CityCenter, but each and every term and condition
hereof shall be in addition thereto.

7. Subordination of Indebtedness of the Company to Completion Guarantor.
Completion Guarantor represents and warrants that, as of the date hereof, the
Company and its Subsidiaries do not have any Indebtedness owing to Completion
Guarantor other than the portion of the Sponsor Subordinated Debt that has
already been advanced to the Company in connection with funding construction of
CityCenter or as otherwise expressly provided or permitted in the Amended and
Restated Credit Agreement (it being acknowledged that the MGM Completion
Guarantee Reimbursement Amount and the right of the Completion Guarantor to
receive Condo

 

7



--------------------------------------------------------------------------------

Proceeds in the amounts described above do not constitute Indebtedness).
Completion Guarantor hereby agrees that all Indebtedness now or hereafter owed
by the Company or any of its Subsidiaries to Completion Guarantor or any of its
Subsidiaries shall be subordinated in right of payment to the Secured
Obligations as and to the extent provided in the Amended and Restated Credit
Agreement.

8. Statutes of Limitations and Other Laws. Until the Guaranteed Obligations have
been paid and performed in full or this Guarantee terminates in accordance with
Section 31, all the rights, privileges, powers and remedies granted to the
Beneficiaries hereunder shall continue to exist and may be exercised by the
Beneficiaries at any time and from time to time irrespective of the fact that
any of the Guaranteed Obligations or the Secured Obligations may have become
barred by any statute of limitations. Completion Guarantor expressly waives the
benefit of any and all statutes of limitation, and any and all Laws providing
for exemption of property from execution or for evaluation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Laws.

9. Waivers and Consents. Completion Guarantor consents and agrees that the
Beneficiaries may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of their Secured Obligations or any part thereof,
including, without limitation, any increase or decrease of the rate(s) of
interest thereon and any increase or decrease in the principal amount of their
Secured Obligations; (b) supplement, modify, amend or waive, or enter into or
give any agreement, approval or consent with respect to, their Secured
Obligations or any part thereof, or any of the transaction documents to which
Completion Guarantor is not a party or any additional security or guarantees, or
any condition, covenant, default, remedy, right, representation or term thereof
or thereunder; (c) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the transaction documents or their Secured
Obligations or any part thereof; (d) accept partial payments on the Secured
Obligations; (e) receive and hold additional security or guarantees for their
Secured Obligations or any part thereof; (f) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guarantees, and apply any security and direct the
order or manner of sale thereof as the Beneficiaries in their discretion may
determine; (g) release any Person from any personal liability with respect to
their Secured Obligations or any part thereof; (h) settle, release on terms
satisfactory to any Beneficiary or by operation of applicable Laws or otherwise
liquidate or enforce any of their Secured Obligations and any security or
guarantee therefor in any manner, consent to the transfer of any security and
bid and purchase at any sale; and/or (i) consent to the merger, change or any
other restructuring or termination of the corporate or other existence of the
Company or any other Related Party, and correspondingly restructure their
Secured Obligations, and any such merger, change, restructuring or termination
shall not affect the liability of Completion Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Guaranteed Obligations.

The Collateral Agent, on behalf of the Beneficiaries, may enforce this Guarantee
independently of any other remedy or security the Beneficiaries at any time may
have or hold in connection with the Secured Obligations. Completion Guarantor
expressly waives any right to require the Beneficiaries to marshal assets in
favor of the Company, Completion Guarantor or

 

8



--------------------------------------------------------------------------------

any other Person, and agrees that the Beneficiaries may proceed against the
Company or any other Person, or upon or against any security or remedy, before
proceeding to enforce this Guarantee, in such order as they shall determine in
their discretion. The Collateral Agent, on behalf of the Beneficiaries, may file
a separate action or actions against the Company and/or Completion Guarantor
without respect to whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any such action or actions. Completion Guarantor agrees that the Beneficiaries
and the Company and any Affiliates of the Company may deal with each other in
connection with their Secured Obligations or otherwise, or alter any contracts
or agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the effectiveness and
enforceability of this Guarantee. The Beneficiaries’ rights hereunder shall be
reinstated and revived, and the enforceability of this Guarantee shall continue,
with respect to any amount at any time paid on account of the Guaranteed
Obligations which thereafter shall be required to be restored or returned by the
Beneficiaries upon the bankruptcy, insolvency or reorganization of the Company,
Completion Guarantor or any other Person, or otherwise, all as though such
amount had not been paid. The rights of the Beneficiaries created or granted
herein and the enforceability of this Guarantee with respect to Completion
Guarantor at all times shall remain effective to guarantee the full amount of
all the Guaranteed Obligations even though the Secured Obligations of certain
(but not all) of the Beneficiaries shall have been paid in full and even though
the Secured Obligations of the Beneficiaries, or any part thereof, or any
security or guarantee therefor, may be or hereafter may become invalid or
otherwise unenforceable as against the Company or any other Related Party or any
other guarantor or surety and whether or not the Company or any other Related
Party shall have any personal liability with respect thereto. Completion
Guarantor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (a) any disability or other defense of the Company or any
other Related Party with respect to any of the Secured Obligations, (b) the
unenforceability or invalidity of any security or guarantee for any of the
Secured Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for any of the Secured Obligations, (c) the
cessation for any cause whatsoever of the liability of the Company or any other
Related Party (other than by reason of the full payment and performance of all
their Secured Obligations and the termination of all commitments under the
pertinent transaction documents), (d) any failure of the Beneficiaries to
marshal assets in favor of the Company, any other Related Party or any other
Person, (e) any failure of the Beneficiaries to give notice of sale or other
disposition of any collateral securing any Secured Obligation to Completion
Guarantor or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of any collateral securing any Secured
Obligation, (f) any failure of the Beneficiaries to comply with applicable Laws
in connection with the sale or other disposition of any collateral securing any
Secured Obligation or other security for any Secured Obligation, including
without limitation, any failure of the Beneficiaries to conduct a commercially
reasonable sale or other disposition of any collateral securing any Secured
Obligation or other security for any Secured Obligation, (g) any act or omission
of the Beneficiaries or others that directly or indirectly results in or aids
the discharge or release of the Company or any other Related Party or any of
their Secured Obligations or any security or guarantee therefor by operation of
law or otherwise, (h) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of the

 

9



--------------------------------------------------------------------------------

Beneficiaries to file or enforce a claim in any bankruptcy or other proceeding
with respect to any Person, (j) the election by the Beneficiaries, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code, (k) any extension of
credit or the grant of any Lien under Section 364 of the Bankruptcy Code of the
United States, (l) any use of cash collateral under Section 363 of the
Bankruptcy Code of the United States, (m) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any Person, (n) the avoidance of any Lien in favor of the Beneficiaries for any
reason, (o) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Secured Obligations (or any interest thereon) in
or as a result of any such proceeding, (p) to the extent permitted in
paragraph 40.495 of the Nevada Revised Statutes (“NRS”), the benefits of the
one-action rule under NRS Section 40.430, or (q) any action taken by the
Collateral Agent that is authorized by this Section or any other provision of
any transaction document. Without limiting the generality of any of the
foregoing, in the event of any dissolution or insolvency of Completion
Guarantor, the general inability of Completion Guarantor to pay debts as they
mature, an assignment by Completion Guarantor for the benefit of creditors, the
institution of any proceeding by or against Completion Guarantor alleging
Completion Guarantor is insolvent or unable to pay its debts as they mature, and
such event occurs prior to the Completion Date (as defined in the Second Amended
and Restated Limited Liability Company Agreement of the Company), the
Beneficiaries shall be deemed to have an accelerated obligation under this
Guarantee in the amount of Completion Guarantor’s estimated liability under this
Guarantee (which in no circumstances shall be less than (a) $300,000,000 prior
to the Perini Lawsuit Resolution and (b) $50,000,000 subsequent to the Perini
Lawsuit Resolution), and the Collateral Agent shall be entitled to file a proof
of claim and otherwise pursue the allowance and recovery of such a claim (and
take any and all other actions in connection therewith) in any such proceeding.
Completion Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to any and all
of the Secured Obligations, and all notices of acceptance of this Guarantee or
of the existence, creation or incurrence of new or additional Secured
Obligations.

10. Condition of the Company and other Related Parties. Completion Guarantor
represents and warrants to the Beneficiaries that Completion Guarantor has
established adequate means of obtaining from the Company and each other Related
Party, on a continuing basis, financial and other information pertaining to the
businesses, operations and condition (financial and otherwise) of the Company
and each other Related Party and their properties, and Completion Guarantor now
is and hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of the Company and each other Related Party
and their properties. Completion Guarantor hereby expressly waives and
relinquishes any duty on the part of the Beneficiaries (should any such duty
exist) to disclose to Completion Guarantor any matter, fact or thing related to
the businesses, operations or condition (financial or otherwise) of the Company
or each other Related Party or their properties, whether now known or hereafter
known by the Beneficiaries during the life of this Guarantee.

11. Liens on Real Property. Completion Guarantor expressly waives any defenses
to the enforcement of this Guarantee or any rights of the Beneficiaries created
or granted hereby or

 

10



--------------------------------------------------------------------------------

to the recovery by the Beneficiaries against the Company, any other Related
Party or any other Person liable therefor of any deficiency after a judicial or
nonjudicial foreclosure or sale because all or any part of the Guaranteed
Obligations or the Secured Obligations are secured by real property. This means,
among other things: (1) the Beneficiaries may collect from Completion Guarantor
without first foreclosing on any real or personal property collateral pledged by
the Related Parties or by Completion Guarantor; (2) if the Beneficiaries
foreclose on any real property collateral pledged by the Related Parties or by
Completion Guarantor: (A) the amount of the Secured Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (B) the
Beneficiaries may collect from Completion Guarantor even if the Beneficiaries,
by foreclosing on the real property collateral, have destroyed, terminated, or
otherwise adversely affected any right Completion Guarantor may have to collect
from the Related Parties. This is an unconditional and irrevocable waiver of any
rights and defenses Completion Guarantor may have because all or any part of the
Guaranteed Obligations or the Secured Obligations are secured by real property.
Completion Guarantor expressly waives any defenses or benefits that may be
derived from NRS Section 40.430 and judicial decisions relating thereto, and NRS
Sections 40.451, 40.455, 40.457 and 40.459, and all other suretyship defenses it
otherwise might or would have under Nevada Law or other applicable Law.
Completion Guarantor expressly waives any right to receive notice of any
judicial or nonjudicial foreclosure or sale of any real property or interest
therein subject to any such deeds of trust or mortgages or other instruments and
Completion Guarantor’s or any other Person’s failure to receive any such notice
shall not impair or affect Completion Guarantor’s obligations hereunder or the
enforceability of this Guarantee or any rights of the Beneficiaries created or
granted herein.

12. Subrogation, Indemnification and Contribution. Other than in respect of MGM
Completion Guarantee Reimbursement Amount and the application of Condo Proceeds
(which shall be payable to Completion Guarantor as contemplated by Section 2.3
hereof), Completion Guarantor hereby defers and subordinates, until either
(A) all of the Secured Obligations have been indefeasibly paid and performed in
full and any commitments with respect to the Secured Obligations are terminated
or (B) the conditions for release of this Guarantee set forth in the Circus Deed
of Trust have been satisfied, (i) all rights to indemnification by the Related
Parties in respect of any payments made by Completion Guarantor hereunder,
(ii) all subrogation rights arising out of the making of such payments, and all
other similar rights which may arise in favor of Completion Guarantor against
any Related Party, (iii) all rights to set off against the assets of any Related
Party, and (iv) all rights to reimbursement, to exoneration or to any other
rights that could accrue to a surety against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, or
to a holder or transferee against a maker, and which Completion Guarantor may
have or hereafter acquire against any Related Party in connection with or as a
result of Completion Guarantor’s execution, delivery and performance of this
Guarantee.

13. Understandings with Respect to Waivers and Consents. Completion Guarantor
warrants and agrees that each of the waivers and consents set forth herein are
made with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Completion
Guarantor otherwise may have against the Company, any other Related Party, any
Beneficiary or others, or against any collateral securing any Secured
Obligation, and that, under

 

11



--------------------------------------------------------------------------------

the circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law. Completion Guarantor acknowledges that it has
either consulted with legal counsel regarding the effect of this Guarantee and
the waivers and consents set forth herein, or has made an informed decision not
to do so. If this Guarantee or any of the waivers or consents herein are
determined to be unenforceable under or in violation of applicable Law, this
Guarantee and such waivers and consents shall be effective to the maximum extent
permitted by Law.

14. Representations and Warranties.

14.1 Completion Guarantor represents and warrants that there is no equitable or
legal defense to the enforcement of this Guarantee against Completion Guarantor
which has not been effectively waived to the extent legally possible.

14.2 The execution, delivery and performance of this Guarantee does not
(i) violate any provisions of law or any order or any court or other agency of
government, (ii) contravene any provision of any material contract or agreement
to which Completion Guarantor is a party or by which Completion Guarantor or
Completion Guarantor’s assets are bound, or (iii) result in the creation or
imposition of any lien, charge or encumbrance of any nature upon an property,
asset or revenue of Completion Guarantor except pursuant to or as set forth in
the Circus Deeds of Trust.

14.3 All consents, approvals, orders and authorizations of, and registrations,
declarations and filings with, any governmental agency or authority or other
person or entity, if any, which are required to be obtained in connection with
the execution and delivery of this Guarantee or the performance of Completion
Guarantor’s obligations hereunder have been obtained, and each is in full force
and effect.

14.4 Completion Guarantor has paid all taxes and other charges imposed by any
governmental agency or authority due and payable by Completion Guarantor other
than those that are being challenged in good faith by appropriate proceedings.

15. Delegations and Assignments.

15.1 This Guarantee shall inure to the benefit of the successors and assigns of
the Beneficiaries who shall have, to the extent of their interest, the rights of
Beneficiaries hereunder.

15.2 This Guarantee is binding upon Completion Guarantor and its successors and
assigns. Completion Guarantor is not entitled to assign or delegate its
obligations hereunder to any other person without the written consent of the
Collateral Agent, except that Completion Guarantor may delegate its obligation
to fund Completion Costs hereunder to any of its wholly-owned direct or indirect
Subsidiaries; provided, however, under no circumstances shall such delegation
relieve Completion Guarantor of its obligations under this Guarantee.

16. Additional Waiver. No delay on the part of any Beneficiary in exercising any
of its rights (including those hereunder) and no partial or single exercise
thereof and no action or

 

12



--------------------------------------------------------------------------------

non-action by any Beneficiary, with or without notice to Completion Guarantor or
anyone else, shall constitute a waiver of any rights or shall affect or impair
this Guarantee.

17. Interpretation. The section headings in this Guarantee are for the
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.

18. Notices. All notices and other communications in connection with this
Guarantee shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
e-mail transmission to the parties at the following addresses:

The address of Completion Guarantor for notices is:

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention:   Dan D’Arrigo

Executive Vice President and Chief Financial Officer

Telecopier: (702) 693-7628

ddarrigo@mgmresorts.com

With a copy to:

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention:   William M. Scott IV

Executive Vice President – Corporate Strategy & Special Counsel

Telecopier: (702) 693-7628

Telephone : (702) 730-3940

bscott@mgmresorts.com

The address of the Collateral Agent for notices is:

Bank of America, N.A.

Agency Management

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention: Maurice Washington, Vice President

Telecopier: (214) 290-9544

maurice.washington@bankofamerica.com

With a copy to:

 

13



--------------------------------------------------------------------------------

Bank of America, N.A.

Special Assets Group

Mail Code: TX1-492-66-01

901 Main Street, 66th Floor

Dallas, TX 75202

Attention: John (Jack) W. Woodiel III

Telecopier: (214) 290-9475

Telephone: (214) 209-0955

jack.woodiel@bankofamerica.com

And to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Athy A. O’Keeffe

19. Costs and Expenses. Completion Guarantor agrees to pay to the Collateral
Agent all costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by the Collateral Agent in the
enforcement or attempted enforcement of this Guarantee, whether or not an action
is filed in connection therewith, and in connection with any waiver or amendment
of any term or provision hereof. All advances, charges, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(including the reasonably allocated cost of legal counsel employed by the
Collateral Agent), incurred or paid by the Collateral Agent in exercising any
right, privilege, power or remedy conferred by this Guarantee, or in the
enforcement or attempted enforcement thereof, shall be subject hereto and shall
become a part of the Guaranteed Obligations (and shall not be subject to any
liability cap) and shall be paid to the Collateral Agent by Completion
Guarantor, immediately upon demand, together with interest thereon at the
Default Rate provided for in the Amended and Restated Credit Agreement.

20. Construction of this Guarantee. This Guarantee is intended to give rise to
absolute and unconditional obligations on the part of Completion Guarantor;
hence, in any construction hereof, notwithstanding any provision of any
transaction document to the contrary, this Guarantee shall be construed strictly
in favor of the Beneficiaries (and against Completion Guarantor) in order to
accomplish its stated purpose.

21. Liability. Completion Guarantor, and by its acceptance hereof the
Beneficiaries, hereby confirm that it is the intention of all such parties that
the guarantees by Completion Guarantor pursuant to this Guarantee do not
constitute a fraudulent transfer or conveyance for purposes of any federal or
state Law. To effectuate the foregoing intention, and notwithstanding any other
provision of this Guarantee to the contrary, in the event that any action or
proceeding is brought in whatever form and in whatever forum seeking to
invalidate Completion Guarantor’s obligations under this Guarantee under any
fraudulent conveyance, fraudulent transfer theory, or any other theory under any
law, including whether under state or federal law, Completion Guarantor,
automatically and without any further action being required of such Completion
Guarantor or the Collateral Agent, shall be liable under this Guarantee only for
an amount equal

 

14



--------------------------------------------------------------------------------

to the maximum amount of liability that could have been incurred under
applicable law by the Completion Guarantor under any guarantee of the Guaranteed
Obligations (or any portion thereof) at the time of the execution and delivery
of the Original Guarantee as such term is defined herein (or, if such date is
determined not to be the appropriate date for determining the enforceability of
such Completion Guarantor’s obligations hereunder for fraudulent conveyance or
transfer (or similar avoidance) purposes, on the date determined to be so
appropriate) without rendering such a hypothetical Guarantee voidable under
applicable law relating to fraudulent conveyance, fraudulent transfer, or any
other grounds for avoidance (such highest amount determined hereunder being any
such Completion Guarantor’s “Maximum Completion Guarantee Amount”), and not for
any greater amount, as if the stated amount of this Guarantee as to such
Completion Guarantor had instead been the Maximum Completion Guarantee Amount.
This Section is intended solely to preserve the rights of each Collateral Agent
and other Beneficiaries under this Guarantee to the maximum extent not subject
to avoidance under applicable law, and neither any Completion Guarantor nor any
other person or entity shall have any right or claim under this Section with
respect to the limitation described in this Guarantee, except to the extent
necessary so that the obligations of any Completion Guarantor under this
Guarantee shall not be rendered voidable to the detriment of the Beneficiaries
under applicable law. The liability of Completion Guarantor hereunder is
independent of any other guarantees at any time in effect with respect to all or
any part of the Guaranteed Obligations and Completion Guarantor’s liability
hereunder may be enforced regardless of the existence of any such guarantees.
Any termination by or release of Completion Guarantor in whole or in part shall
not affect the continuing liability of any other guarantor, and no notice of any
such termination or release shall be required. The execution hereof by
Completion Guarantor is not founded upon an expectation or understanding that
any other guarantee of the Guaranteed Obligations will ultimately be
enforceable.

22. Amendments. This Guarantee may be amended only with the written consent of
Completion Guarantor, the Company and the Collateral Agent.

23. Counterparts. This Guarantee may be executed in one or more duplicate
counterparts, and when executed and delivered by all of the parties listed below
shall constitute a single binding agreement.

24. Enforcement. At any time that Completion Guarantor fails to fund, on a
timely basis, the amount of any Guaranteed Obligation after receipt of a proper
demand hereunder, the Collateral Agent shall be entitled to seek remedies
against Completion Guarantor to compel the funding of its obligations hereunder.
The Collateral Agent may exercise any remedy available at law or equity to
enforce this Guarantee, including, without limitation, the following:

(a) Specific Performance. The Collateral Agent may seek an order for specific
performance of Completion Guarantor’s funding obligations. Completion Guarantor
agrees that money damages would be an inadequate remedy for breach of its
funding obligations hereunder and hereby agrees in advance to an order of
specific performance enforcing any or all of such obligations; and

(b) Foreclosure. The Collateral Agent may proceed to foreclose against the
Collateral pursuant to the Circus Deeds of Trust. The proceeds of any Collateral

 

15



--------------------------------------------------------------------------------

secured by the Circus Deeds of Trust shall be deemed to be applied in the order
of priority set forth in Section 4.1 hereof.

25. [Reserved]

26. Not a Contract to Make a Loan, Etc. This Guarantee shall not be deemed to be
a contract to make a loan, or extend other debt financing or financial
accommodation, for the benefit of the Company or to issue a security of the
Company within the meaning of Section 365(c)(2), (e)(2)(B) of the United States
Bankruptcy Code.

27. Governing Law; Jurisdiction; Etc.

27.1 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA.

27.2 SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEVADA SITTING IN CLARK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEVADA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTEE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEVADA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTEE SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR
ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTEE AGAINST COMPLETION GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

27.3 WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 27.2 OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMUTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

16



--------------------------------------------------------------------------------

27.4 SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

28. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

29. Integration of Terms. This Guarantee contains the entire agreement between
Completion Guarantor and the Beneficiaries relating to the subject matter hereof
and supersedes all oral statements and prior writings with respect hereto.

30. No Defense. Completion Guarantor expressly agrees that its continuing,
several liability for the Guaranteed Obligations shall not be affected or
diminished in any way by any defense, including, without limitation, any
sovereign immunity defense, Dubai World may possess or assert with respect to
Dubai World’s obligations under the Dubai World Completion Guarantee. The
execution hereof by Completion Guarantor is not founded upon an expectation or
understanding that Dubai World will not possess or assert any sovereign immunity
defense. It is understood and agreed that nothing in this Section shall diminish
or otherwise detract from Completion Guarantor’s waivers of defenses set forth
in this Guarantee.

31. Satisfaction. Subject in all respects to automatic reinstatement pursuant to
the provisions of Section 9, this Guarantee shall be deemed satisfied (and thus,
of no further force and effect) upon the final resolution, whether via
adjudication pursuant to a final and nonappealable order or judgment of a court
of competent jurisdiction, payment, or settlement, of all Completion Costs (and
attendant amounts, if any, owing under Section 19); provided, however, that such
satisfaction shall have no effect on (and specifically, shall not in any manner
whatsoever vitiate, affect the validity or finality, un-do, or otherwise
disturb) any Completion Cost previously paid or otherwise resolved, whether
pursuant to the provisions of this Guarantee or otherwise.

32. Severability. Consistent with the provisions of Section 21 hereof, wherever
possible, each provision of this Guarantee will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Guarantee is prohibited by or invalid under such law, such provision will be
ineffective to the extent of such prohibition or invalidity,

 

17



--------------------------------------------------------------------------------

without invalidating the remainder of such provision or the remaining provisions
of this Guarantee.

33. Conflicts Among Documents. Any conflict between the provisions of this
Guarantee and the provisions of any agreement or other instrument relating to
any of the Secured Obligations shall be governed by the provisions of this
Guarantee.

34. Nature of Secured Obligations Inter Se. Completion Guarantor acknowledges
that the purpose of this Guarantee is to provide for the resolution of
Completion Costs so that mechanics liens and other covered claims on CityCenter
that might otherwise constitute competing (and/or senior) lien claims in and to
CityCenter to the possible detriment of the Beneficiaries (regardless of the
relative priority of the liens or other rights of the Beneficiaries inter se)
are (and can be) discharged. As such, Completion Guarantor further acknowledges
that nothing contained herein is intended to contradict or be deemed to be
evidence of an intent to otherwise vary the meaning of the provisions of the
Amended and Restated Credit Agreement, including as to the nature, priority, or
potential classification of the Secured Obligations.

35. Amendment, Restatement, and Continuation of Original Guarantee. This
Guarantee shall not replace the Existing Completion Guarantee and shall not
otherwise become effective unless and until the Amended and Restated Credit
Agreement becomes effective. Completion Guarantor irrevocably acknowledges and
confirms: (a) that, upon such effectiveness, this Guarantee shall constitute an
amendment, restatement, and uninterrupted continuation of the Original Guarantee
(it being agreed that the remaining claims under the Original Guarantee are
limited to the Completion Costs and to the other Guaranteed Obligations under
Section 19 relating thereto), (b) that the Completion Guarantor’s obligations
hereunder were first incurred to the extent set forth therein upon the initial
execution and delivery of the Original Guarantee and expanded, if at all, to the
extent set forth in the First Amended and Restated Completion Guarantee and the
Existing Completion Guarantee, (c) that nothing contained in the Amended and
Restated Credit Agreement or in any other loan document involving the Company
impairs or otherwise adversely affects or shall be deemed to have impaired or to
have otherwise adversely affected any of the Completion Guarantor’s obligations
under the Original Guarantee as amended and restated in the First Amended and
Restated Completion Guarantee and the Existing Completion Guarantee and now
herein, (d) that such Original Guarantee, as amended and restated in the First
Amended Completion Guarantee and the Existing Completion Guarantee and now
herein, otherwise remains in full force and effect, (e) that the Completion
Guarantor hereby reaffirms and ratifies the Original Guarantee, as amended and
restated first in the First Amended Completion Guarantee and the Existing
Completion Guarantee and as now limited herein, in each and every respect, and
(f) that this Guarantee constitutes its valid and binding obligations.

[Signature Page to Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Completion Guarantor has caused this Guarantee to be duly
executed and delivered as of the day and year first written above.

 

MGM Resorts International, a Delaware corporation By:  

/s/ Andrew Hagopian III

  Name:   Andrew Hagopian III   Title:   Vice President, Deputy General Counsel
& Assistant Corporate Secretary

 

AGREED AND ACCEPTED:

BANK OF AMERICA, N.A.

as Collateral Agent

By:  

/s/ Alan Tapley

  Name:   Alan Tapley   Title:   Assistant Vice President



--------------------------------------------------------------------------------

Schedule I

Pending Mechanics Lien Claims

 

CLAIMANT

   AMOUNT      DOCUMENT NO.     

COMMENT

Perini Building Company

   $ 166,778,316.00         20130830-3816       Lis Pendens
20100507-4223/GlennReider Lis Pendens 20100528-4152 /Northwestern Inc LP
20100803-3176 /Lone Mountain Excavation 20100614-1832/Ceco Concrete
20100702-4110/20100713-2886/Amendment 20101014-3458/Amendment
20101915-180/Amended 20101108-3465/ Amended 20100328-3424/Amended 20101223-474/
Amended 20120830-3369

Pacific Coast Steel Inc.

   $ 7,044,205.09         20100406-1326      

Show Canada Industries

   $ 5,235,116.02         20100514-1908       Amended 20100514-1908/Amended
20090923-1986

Steel Engineers, Inc.

   $ 3,619,304.00         20100706-4164       Amended 20100708-4184/Amended
20100104-4777

Silver Steel Inc.

   $ 1,975,438.90         20100419-1099      

Converse Professional Group

   $ 1,648,333.70         20100812-1545      

Ceco Concrete Construction

   $ 1,595,428.00         20100821-3671      

Silver Steel Inc.

   $ 1,465,140.46         20100419-1100      

Pacific Coast Steel

   $ 1,430,943.43         20100514-273      

Pacific Coast Steel Inc.

   $ 1,182,977.56         20100406-1349      

Converse Professional Group

   $ 1,098,889.13         20100812-1547      

Converse Professional Group

   $ 1,098,889.13         20100812-1548      

Silver Steel Inc.

   $ 938,535.00         20100419-2280      

Pacific Coast Steel Inc.

   $ 797,056.83         20100406-1331      

Pacific Coast Steel Inc.

   $ 737,865.93         20100406-1333      

Pacific Coast Steel

   $ 710,791.84         20100707-117      

Converse Professional Group

   $ 549,444.57         20100812-1546      

The Converse Professional Group

   $ 549,444.57         20100826-1240      

Silver Steel Inc.

   $ 362,328.00         20120830-3346       Amended 20100419-1098/Amended
20120625-0866

Pacific Coast Steel Inc.

   $ 260,928.57         20100406-1342      

Cambridge Architectural

   $ 179,743.13         20100603-1482       Amended 20100312-2111/Amended
20100323-2664

Pacific Coast Steel Inc.

   $ 171,549.26         20100406-1347      

TAB Contractors Inc.

   $ 165,000.00         20101203-1674       Amended 20100409-3740/Amended
20100421-3446 / 20100528-3743

Silver Steel Inc.

   $ 140,826.00         20100419-2281      

Pacific Coast Steel Inc.

   $ 103,110.45         20100406-1338      

Pacific Coast Steel Inc.

   $ 83,312.81         20100406-1323      

Pacific Coast Steel Inc.

   $ 29,338.35         20100406-1340      

Pacific Coast Steel

   $ 17,677.87         20100514-271      

Pacific Coast Steel Inc.

   $ 16,230.00         20100406-1319      

Desert Boilers & Controls Inc.

   $ 11,750.00         20100617-3412      

Silver Steel Inc.

   $ 9,159.00         29100419-2282      

The Converse Professional Group

   $ 8,862.01         20100827-1059      

The Converse Professional Group

   $ 8,862.01         20100827-1060      



--------------------------------------------------------------------------------

CLAIMANT

   AMOUNT      DOCUMENT NO.     

COMMENT

The Converse Professional Group

   $ 8,862.01         20100827-1061      

The Converse Professional Group

   $ 8,862.01         20100827-1062      

The Converse Professional Group

   $ 8,862.01         20100827-1063      

The Converse Professional Group

   $ 8,862.01         20100827-1064      

The Converse Professional Group

   $ 8,862.01         20100827-1065      

The Converse Professional Group

   $ 8,862.01         20100827-1066      

The Converse Professional Group

   $ 8,862.01         20100827-1070      

The Converse Professional Group

   $ 8,862.01         20100827-1071      

The Converse Professional Group

   $ 8,862.01         20100827-1072      

The Converse Professional Group

   $ 8,862.01         20100827-1073      

The Converse Professional Group

   $ 8,862.01         20100827-1074      

The Converse Professional Group

   $ 8,862.01         20100827-1075      

The Converse Professional Group

   $ 8,862.01         20100827-1076      

Absolute Metals LLC

   $ 5,522.08         20100427-747      

Pacific Coast Steel Inc.

   $ 4,972.00         20100406-1321      

Pacific Coast Steel Inc.

   $ 1,292.16         20100406-1335         

 

 

       

TOTAL

   $ 200,151,789.99      

 

21



--------------------------------------------------------------------------------

Schedule II

Description of Work Relating to Remaining Construction Costs

 

Projects / Scopes

   Estimated
Completion
Guarantee  

Signage

   $ 1,500,000      

 

 

 

Total

   $ 1,500,000      

 

 

 

 

22



--------------------------------------------------------------------------------

Schedule III

Schedule of Crystals TA Expenses as of the Date Hereof

 

Space

   Sq Ft      Remaining
Cost As
Sep-13 PTD      Cost per
Square Foot  

With an Executed Lease

        

223B

     3,225       $ 1,000,000       $ 310   

180

     5,000         650,000         130   

223A

     2,500         500,000         200   

303

     10,231         500,000         49   

144

     4,251         350,000         82   

272

     4,144         248,640         60      

 

 

    

 

 

    

 

 

 

Subtotal

     29,351       $ 3,248,640       $ 111   

Without An Executed Lease

        

127

     5,925       $ 1,185,000       $ 200   

128

     3,700         740,000         200   

270

     2,734         431,000         158   

271

     1,410         280,000         199      

 

 

    

 

 

    

 

 

 

Subtotal

     13,769       $ 2,636,000       $ 191   

Not Yet Assigned to Any Spaces

        3,251,149         

 

 

    

 

 

    

 

 

 

Total TA Funds Remaining to Pay

     43,120       $ 9,135,789       $ 212      

 

 

    

 

 

    

 

 

 

 

23